Citation Nr: 0217950	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-40 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for right fifth 
cranial nerve palsy.

2.  Entitlement to an increased evaluation for seventh 
cranial nerve palsy.  

3.  Entitlement to an effective date earlier than November 
18, 1998, for the grant of service connection for 5th and 
7th nerve palsies.  


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination 
of the Portland, Oregon, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the veteran perfected the issue of 
entitlement to effective date earlier than November 18, 
1998, for the assignment of a 10 percent disability 
evaluation for right superficial parotid lobectomy, right 
side of neck below jaw.  The veteran requested that an 
effective date of September 18, 1992, be assigned for the 
10 percent disability evaluation.  In a June 2001 rating 
determination, the RO assigned an effective date of 
September 18, 1992, for a 10 percent disability evaluation 
for right superficial parotid lobectomy, right side of 
neck below the jaw.  This decision constitutes a full 
grant of the benefits sought, and the issue is no longer 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed 
Cir. 1997).


FINDINGS OF FACT

1.  The veteran's seventh cranial nerve disability results 
in moderate impairment.

2.  The veteran's fifth cranial nerve disability results 
in moderate impairment.

3.  The February 1993 rating decision, which granted 
service connection for a right superficial parotid 
lobectomy, right side of neck below the jaw, as it relates 
to the now claimed earlier effective date for service 
connection for 5th and 7th nerve palsies, considered the 
correct evidence and law as it then existed, and it did 
not involve an error that would undebatably lead to a 
different result if such error were corrected, and became 
final in the absence of a timely appeal.

4.  In a statement received on November 18, 1998, the 
veteran requested an increased evaluation for his parotid 
surgery, noting that he had lost the feeling in the entire 
right side of his face.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for partial right 
fifth cranial nerve palsy have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.20, 4.124a, Diagnostic Code 8205 (2001).

2.  The criteria for a 10 percent rating for partial right 
seventh cranial nerve palsy have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.20, 4.124a, Diagnostic Code 8205 (2001).

3.  The criteria for an effective date earlier than 
November 18, 1999, for the grant of service connection for 
5th and 7th nerve palsies have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.105, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 1999 and June 
2001 rating determinations and the September 1999 SOC 
informed the appellant of the information and evidence 
needed to substantiate this claim.  Moreover, in an August 
2001 letter, the RO informed the appellant of the laws and 
regulations of the VCAA.  The RO notified the appellant 
about VA's duty to notify him about his claim, VA's duty 
to assist him in obtaining evidence for his claim, what 
the evidence had to show to establish entitlement, what 
information or evidence was still needed from the veteran, 
what the veteran could do to help with his claim, what had 
been done to help with his claim, and where to contact VA 
if the veteran had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded VA examinations with regard to his 
claim.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  

Under Diagnostic Code 8207, a 10 percent evaluation is 
warranted for incomplete paralysis of the seventh (facial) 
cranial nerve that is moderate.  A 20 percent evaluation 
is warranted for incomplete paralysis of the seventh 
(facial) cranial nerve that is severe.  In every instance 
where the minimum schedular evaluation requires residuals 
and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R § 4.31 
(2001).

Additionally, under Diagnostic Code 8205, a 10 percent 
evaluation is warranted for moderate incomplete paralysis 
of the fifth (trigeminal) cranial nerve.  A 20 percent 
evaluation is warranted for severe incomplete paralysis of 
the fifth (trigeminal) cranial nerve.

A review of the record demonstrates that the veteran had a 
lipoma excised from behind his right ear in July 1975.  
The mass reoccurred and the veteran had a repeat excision.  
In April 1987, the veteran was diagnosed as having a 
recurrent gland tumor.  In October 1988, the veteran 
fractured his mandible which required open reduction and 
internal fixation. 

In a September 1992 outpatient treatment record, the 
veteran was noted to have a mass on the right side of his 
neck.  At the time of an October 1992 consult, the veteran 
was thought to have a lipoma.  In November 1992, the 
veteran was hospitalized for removal of the swelling on 
the right side of his neck.  In the history portion of the 
report, it was noted that the veteran had anesthesia of 
the skin in front of the scar near the right jaw.  During 
surgery, the mass was excised.  A diagnosis of right face 
under jaw inclusion cyst, with excision thereof, was 
rendered.  

In a February 1993 rating determination, the RO granted 
service connection for a right superficial parotid 
lobectomy, right side of neck below jaw, and assigned a 
noncompensable disability evaluation under Diagnostic Code 
7805.  

In November 1998, the veteran requested an increased 
evaluation.  He reported that he had lost the feeling on 
the entire right side of his face.  He further noted that 
the muscle that ran down the side of his face and into his 
neck now spasmed a lot.  He also stated that the right 
side of his face would sweat every time he ate.  

In December 1998, the veteran was afforded a VA 
examination.  At the time of the examination, the veteran 
was noted to have had a parotid tumor removed from the 
right side of his jaw.  The examiner indicated that it was 
a superficial carotid lobectomy but it involved peeling a 
large section of skin back from the face and involved some 
damage to the facial nerve which was integrally related to 
that area and was inevitable with that type of surgery.  
The veteran reported having symptoms related to this.   He 
was also noted to have a large scar which extended along 
the posterior margin of his ear and then from the jawline 
down another 4 centimeters almost to the mid length. The 
scar was noted to be fairly prominent on close 
observation.  The veteran wore a beard as a result of the 
scar and the scar could not be seen except on close 
inspection when parting the beard.  

The veteran reported having episodes where he had some 
spasm of the muscles in the neck and the surrounding area.  
He was also noted to have numbness of the part of his face 
related to the surgery.  He further reported that he would 
sometimes have episodes where the right side of his face 
would sweat, particularly when he was eating.  The 
examiner indicated that this was related to nerve damage.  
The veteran stated that he would get a muscle spasm in the 
neck sometimes, as often as three times per month.  He 
noted that it lasted for two or three minutes and was 
sometimes painful when it happened.  

Physical examination of the right side of the veteran's 
face revealed a small scar along the posterior margin of 
the ear at its juncture with the scalp, approximately four 
centimeters in length at that point, with the scar 
extending along the jawline another 5 centimeters.  The 
scar was about a centimeter in width and was fairly 
prominent on close inspection but was not visible from a 
distance because the veteran wore a beard to cover it.  
There were sensory deficits noted in the area of the face.  
Face examination was otherwise unremarkable.  A diagnosis 
of residuals of surgical removal of the parotid tumor on 
the right side, including scar along the posterior margin 
of the ear and down the jawline, for which the veteran 
wears a beard to hide, which without the beard would be a 
definite cosmetic problem, with other residuals including 
some effects of damage to branches of the facial nerve 
associated with the surgery, including episodes of muscle 
spasm on the right side of the face  as well as some 
episodes of sweating on the right side of the face, was 
rendered.  The examiner noted that when the veteran had a 
muscle spasm in the neck, it drew down the right side of 
his mouth and was associated with a fair amount of 
discomfort which lasted for a few minutes.  

In March 1999, the veteran was afforded a VA cranial nerve 
examination.  At the time of the examination, the veteran 
reported having numbness of part of his right cheek and 
chin and also on a portion of the superior aspect of the 
neck around the anterior triangle since a cyst removal in 
1990.  The veteran further noted having sweating in this 
region with eating, with intermittent spasms of the right 
platysma which pulled the right corner of his mouth down.  
He noted that his symptoms had not worsened or lessened 
since the surgery.  

Physical examination revealed that the extraocular 
motility was normal.  The frontalis excursion, the 
buccinator, and the orbicularis oculi were all symmetric.  
The was a possible slight blunting of the right nasolabial 
fold.  The platysma was quite hypertrophied with 
volitional excursion on the right versus the left.  
Pinprick sensation was reduced in a portion of the second 
division and a portion of the third division of the right 
trigeminal nerve, which did not appear at the midline.  It 
was also reduced slightly beyond the angle of the right 
mandible toward the inferior triangle of the neck.  The 
tongue protruded in the midline and the uvula elevated in 
the midline.  Masseter bulk and tone were symmetric.  

It was the examiner's impression that the veteran had 
partial right fifth and seventh nerve palsies with 
aberrant regeneration of the seventh cranial nerve on the 
right with intermittent spasm and hypertrophy of the right 
platysma and abnormal sweat pattern with eating.  

In an April 1999 rating determination, the RO granted 
service connection for partial right fifth and seventh 
cranial nerve palsies and assigned an evaluation of 10 
percent effective November 18, 1998, the date of the 
veteran's request for an increased evaluation.  

The RO also increased the veteran's disability evaluation 
for his service-connected superficial parotid lobectomy, 
right side of neck below jaw, to 10 percent, and assigned 
an effective date of November 18, 1998.  

In his August 1999 notice of disagreement, the veteran 
indicated that if his symptoms had not worsened or 
lessened since the surgery, why was he not given a 20 
percent disability evaluation back to 1992.  He further 
questioned the fact that his disability was termed 
moderate.  He stated that when he had muscle spasms (which 
occurred about once a week) they were painful and terribly 
disfigured his face when they were happening.  The veteran 
found this to be very severe.  

The veteran indicated that he truly felt that the date for 
his 20 percent disability evaluation should go back to 
1992, when he first filed his claim.  He also indicated 
his belief that the spasms that he had made his condition 
greater than moderate in severity.  

In his March 2000 substantive appeal, the veteran 
indicated that he was appealing the effective date of his 
20 percent disability evaluation.  He noted that in the 
latest rating, the RO took the disability and divided it 
into two separate issues and gave him 10 percent for each.  
He indicated that this disability was the same as when the 
RO rated him in 1992 but only gave him one diagnostic code 
and 10 percent.  He believed that the original effective 
date of 1992 should be rated as 20 percent as the 
disability was the same then as it was now.  He stated 
that had the original rating been properly divided he 
would have been granted 20 percent in 1992.  

The veteran also noted that he was appealing the 
percentages given to him.  He reported that the muscle 
spasms that he had were very painful and severe when 
happening.  He stated that they distorted his face and 
were terribly embarrassing.  He noted that he disagreed 
with the statement that his symptoms were moderate.  

In a June 2001 rating determination, the RO found that 
clear and unmistakable error had been committed by failure 
to order a VA scar examination on an original grant of 
service connection and granted service connection for 
right superficial parotid lobectomy, right side of neck 
below the jaw, effective September 18,1992, assigning a 10 
percent disability evaluation under DC 7800, the date of 
receipt of the veteran's original claim for compensation. 


Evaluations

The Board finds that separate disability evaluations are 
warranted for both the fifth and seventh nerves.   As to 
the seventh (facial) nerve, the Board notes that a 10 
percent evaluation requires moderate incomplete paralysis 
of the seventh nerve.  A 20 percent disability evaluation 
requires severe incomplete paralysis of the seventh nerve.  

The Board observes that at the time of his December 1998 
VA examination, the veteran reported having episodes of 
muscle spasm on the right side of his face.  He also noted 
having episodes of sweating on the right side of his face.  
At the time of his March 1999 VA examination, the veteran 
was noted to having pulling on the right corner of his 
mouth as a result of spasm of the right platysma.  The 
examiner also found the veteran to have aberrant 
regeneration of the seventh cranial nerve.  

While the veteran noted his belief that that his seventh 
nerve palsy should be rated as severe as a result of the 
muscle spasms that painfully and terribly disfigured his 
face, he indicated that these occurred only once a week 
and lasted for a short period of time.  Moreover, physical 
examination performed at the time of the March 1999 VA 
examination revealed that the frontalis excursion and the 
buccinator were symmetric.  However, the platysma was 
quite atrophied with volitional excursion on the right 
versus the left.  The Board does not doubt the 
disfigurement caused by the veteran's spasms.  It further 
notes that the veteran experiences sweating of the face as 
a result of his nerve disability.  However, the veteran 
has used the words "on occasion" and "approximately once a 
week" when describing these occurrences.  As they have not 
been described as occurring more than once a week, the 
criteria for a severe disability evaluation have not been 
met.  The evaluation of the 7th cranial nerve is based on 
the relative loss of innervation of the facial muscles.  
The Board agrees that the veteran has some impairment of 
the nerves of the facial muscles.  However, neither the 
veteran's lay statements nor the medical evidence 
establishes a degree of impairment of the facial muscles 
approximating severe impairment.  Although there is some 
atrophy, it is limited in its location.  See 38 C.F.R. 
§ 4.123, 124.  The orbicularis oculi were symmetric.  The 
criteria for a 10 percent evaluation and no more have been 
met.  

As to the 5th cranial nerve (trigeminal), a 10 percent 
disability evaluation is warranted under DC 8205 for 
moderate disability, while a 20 percent disability 
evaluation is warranted for severe disability.  The 
criteria for a separate 10 percent disability evaluation 
is warranted for the fifth cranial nerve.  

At the time of his March 1999 VA examination, pinprick 
sensation was also noted to be reduced in a portion of the 
second division and a portion of the third division of the 
right trigeminal nerve, which did not appear to be at the 
midline.  Pinprick sensation was also reduced slightly 
beyond the angle of the right mandible toward the inferior 
triangle of the neck.  The tongue protruded in the midline 
and his uvula elevated to the midline.  The masseter bulk 
and tone were also found to be normal.  Moreover, the 
veteran did not report having any problems clenching or 
chewing his food, and the orbicularis oculi were 
symmetric.  Furthermore, as with the seventh cranial 
nerve, the veteran only reported having the spasm and 
sweating problems only on occasion.  As such, the criteria 
for an evaluation in excess of 10 percent have not been 
met.  

Although the veteran has expressed his opinion regarding 
the degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled 
medical professionals, which demonstrates that no more 
than 10 percent evaluations are warranted for the 5th and 
7th cranial nerves.  

The Board finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as 
it finds that the veteran's service-connected 5th and 7th  
cranial nerve disabilities have remained the same 
throughout this period of time.  See Fenderson, supra.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized his 5th or seventh cranial nerve disabilities.  
Moreover, there have been no findings of interference with 
employment as a result of his 5th and 7th cranial nerve 
disabilities.  Furthermore, the currently assigned 
schedular disability evaluations for these disorders 
contemplate interference with employment.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected 5th and 7th cranial nerve 
disabilities and that the record does not suggest, based 
upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or 
unusual" disability such as to require referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.


Entitlement to an Effective Date 
Earlier than November 11, 1998, for the 
Grant of Service Connection for 5th and 
7th Nerve Palsies

The effective date of an award based on an original claim, 
a claim reopened after final adjudication or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  The effective date of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date.  The 
effective date of an award of increased compensation shall 
be the earliest date as of which it is ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110 (West 1991).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).

In a February 1993 rating determination, the RO granted 
service connection for a right superficial parotid 
lobectomy, right side of neck below the jaw, and assigned 
a noncompensable disability evaluation.  The veteran 
received notification of this decision later that month 
and did not appeal.  

The veteran has alleged that the RO committed clear and 
unmistakable error in not grating service connection for 
5th and 7th nerve palsy in its February 1993 rating 
determination.  He specifically argues that such findings 
would have been made had the RO ordered a VA nerve 
examination in conjunction with the veteran's claim.  

Previous determinations that are final and binding, 
including decisions of service connection and other 
matters, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.   Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE.  Similarly, neither can broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In 
addition, failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied, " (2) the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

A noted above, the veteran requested service connection 
for a tumor of the right jaw bone in September 1992.  

A review of the records available to the RO at that time 
note only one reference to anesthesia.  This reference is 
specifically related to the anesthesia resulting from in 
front of the veteran's surgery related scar.  There is no 
further reference with regard to numbness or nerve 
problems until the veteran requested an increased 
evaluation in November 1998, noting lost feeling on the 
entire right side of his face.  

In this case, the correct facts, as set forth in the 
medical records, lay statements, and reports of treatment, 
were before the RO at the time of the February 1993 
decision.  Based upon the available evidence, the RO did 
not find that service connection was warranted for 5th and 
7th nerve palsies.  In fact, the issue was not specifically 
addressed since it was not presented medically or 
factually.  The evidence of record at the time made no 
reference to facial paralysis or impairment of the 5th 
cranial nerve.  Failure to find otherwise by the RO is not 
"undebatable" error.  While the veteran argues that a VA 
nerve examination should have been warranted, the medical 
evidence at that time was not indicative of paralysis so 
as to warrant such an examination.

As noted above, the veteran in a statement in support of 
claim received on November 19, 1998, requested an 
increased evaluation for his service-connected disability.  
However, the record does not contain any evidence of a 
diagnosis of 5th or 7th nerve palsy prior to the December 
1998 and March 1999 VA examinations.  

Whether the case is reviewed as a claim for service 
connection or an increase in the already service-connected 
residuals of tumor, the result is the same.  Prior to the 
statements of the veteran received in November 1998, there 
was no lay evidence or medical evidence of partial 
paralysis of the nerves.  The veteran did not disagree 
with the prior decision, and subsequent to that decision 
there was no claim or informal claim for either service 
connection or an increase prior to November 1998.  As 
such, an effective date for the grant and assignment of 10 
percent disability evaluations prior to November 19, 1998, 
for 5th and 7th nerve palsies is not warranted. 

The Board is aware that the RO found clear and 
unmistakable error in the failure to order an initial 
scars evaluation, citing 38 C.F.R. § 3.105(a).  This 
decision is unsupported by decisions of the Court. 


ORDER

A 10 percent evaluation for 5th  cranial nerve palsy is 
granted subject to regulation governing the payment of 
monetary benefits.  

A 10 percent evaluation for 7th cranial nerve palsy is 
granted subject to regulations governing the payment of 
monetary benefits.  

An effective date earlier than November 18, 1998, for 
service connection and assignment of separate 10 
evaluations for 5th and 7th nerve palsies is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

